Citation Nr: 0629520	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  05-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for loss of tooth number 5 
for compensation purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This appeal ensued.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in June 2006.  A transcript of 
that hearing is associated with the veteran's claims file.


FINDINGS OF FACT

1.  Service connection has been established for tooth number 
5 for the purpose of outpatient dental treatment.

2.  Loss of tooth number 5 due to bone loss caused by trauma 
or disease is not shown.


CONCLUSION OF LAW

Loss of tooth number 5 resulting from loss of substance of 
the body of the maxilla or mandible was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.150 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter from the 
RO in June 2003.  This letter informed the veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the VA.  The June 2003 letter was issued 
prior to the initial adjudication of his case in August 2003, 
and there is therefore no prejudicial timing defect under 
Pelegrini.  There is no indication that the veteran has not 
been properly apprised of the appropriate legal standards, 
and his and VA's obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in any VCAA letter sent to 
the veteran.  However, inasmuch as service connection for 
compensation purposes is not awarded herein, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

Duty to assist

The veteran's service medical records, along with post-
service VA treatment records and the report of a VA dental 
examination, have been associated with his claims folder.  In 
addition, he presented testimony before the undersigned 
member of the Board.  The Board has carefully reviewed his 
statements and concludes that he has not identified further 
probative evidence not already of record that could be 
obtained, or that there is any outstanding evidence with 
respect to the veteran's claim.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  There 
is no indication in the file that there are additional 
available and relevant records that have not yet been 
secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In the instant case, the Board notes that the veteran has 
already established service connection for the loss of tooth 
number 5 for the purpose of obtaining outpatient dental 
treatment.  He is at this time, however, specifically seeking 
service connection for compensation purposes; that is, he is 
seeking payment of monetary benefits for the loss of this 
tooth in addition to any outpatient treatment he may be 
accorded.

Current medical records show that the veteran is missing 
tooth number 5.  Hickson element (1), a current disability, 
is met.

Review of his service medical records show that tooth number 
5 was extracted during service; this issue is not in dispute, 
and indeed, as was noted above, service connection for 
outpatient treatment purposes for loss of tooth number 5 has 
already been established.  However, in order to be awarded 
compensation for the loss of a tooth, such loss must be due 
to a loss of substance of the body of the maxilla or 
mandible; see 38 C.F.R. § 4.150, Diagnostic Codes 9900 
through 9916 (2005), and in particular Diagnostic Code 9913, 
which specifically pertains to compensation for tooth loss.  
The provisions of Diagnostic Code 9913 include a Note 
stipulating that the ratings contained therein apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.

There is no medical evidence indicating that the veteran's 
inservice loss of tooth number 5 was caused by trauma or 
disease that resulted in bone loss of the body of the maxilla 
or mandible.  His service medical records, to include service 
dental records, and the report of the service separation 
examination, do not reflect the presence of any disability or 
impairment of the maxilla or mandible.  The report of the VA 
dental examination conducted in June 2003 specifically notes 
that there was no bone loss of the mandible, maxilla or hard 
palate, and references the fact that the veteran "had no 
traumatic incident which resulted in the loss of [tooth] 
#5...."

Inasmuch as the evidence does not demonstrate that the 
veteran incurred an inservice injury to or disability of the 
maxilla or mandible due to trauma or disease, the Board must 
conclude that Hickson element (2) is not met.  In other 
words, he did not incur the type of injury or disease that is 
necessary to establish service connection for compensation 
purposes for the loss of a tooth.  Hickson element (2) is not 
satisfied, and the veteran's claim accordingly fails.


ORDER

Service connection for loss of tooth number 5 for 
compensation purposes is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


